UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6851


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALBERT SHAW NELSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Cameron McGowan Currie, Senior District Judge. (5:95-cr-00333-CMC-5;
5:99-cv-04168-CMC)


Submitted: February 3, 2020                                       Decided: February 5, 2020


Before MOTZ, KING, and DIAZ, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Albert Shaw Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert Shaw Nelson seeks to appeal the district court’s order denying his Fed. R.

Civ. P. 60(b)(4), (6) motions for relief from the district court’s prior order denying relief

on his 28 U.S.C. § 2255 (2018) motion, denying his Fed. R. Civ. P. 60(d)(3) motion, and

denying his motion to compel the Government to supplement or correct its disclosures or

responses pursuant to Fed. R. Civ. P. 26(e).

       The denial of Nelson’s Rule 60(b) motions is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2018). See

generally United States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

debatable and that the motion states a debatable claim of the denial of a constitutional right.

Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473,

484 (2000)).

       We have independently reviewed the record and conclude that Nelson has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeal in part with respect to the denial of Nelson’s Rule 60(b) motions. In addition, upon

review, we affirm the denial of Nelson’s remaining post-judgment motions for the reasons

                                               2
stated by the district court. United States v. Nelson, No. 5:95-cr-00333-CMC-5 (D.S.C.

May 15, 2019). We grant Nelson’s motion to supplement his informal brief and dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                   DISMISSED IN PART,
                                                                    AFFIRMED IN PART




                                            3